ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed 1/27/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks the fee set forth in 37 CFR 1.17(p).  Because the information disclosure statement was filed after prosecution has been closed, 37 CFR 1.97(d) applies, and therefore both a statement specified in 37 CFR 1.97(e) and the fee set forth in 37 CFR 1.17(p) are required.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Response to Arguments

Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.

In response to Applicant’s argument regarding Claim 1 that the prior art does not teach “verifying, at the one or more processors, that for each of one or more input vector permutations, an instantiation of the hardware design generates permutation related outputs for any input vector in a set of valid input vectors and the permutation of that input vector,” Examiner respectfully disagrees for the reasons stated in the Final Rejection dated 12/18/2020 in addition the following.
Examiner first directs Applicant to Jasionowski Col. 13, Lines 8-14, wherein an invariance group is defined as permutations of an input vector x that produce the same output as the input vector x.  That is, any input vectors that are invariant or symmetrical permutations of an input vector by definition produce the same outputs.  Continuing on in Jasionowski Col. 15, Lines 19-50, testing or verification of a q-module with input vectors is performed.  Upon the verification of the output of an input vector, all of the invariant or symmetrical permutations of that input vector are also verified.  This is shown, for example, in Jasionowski TABLE 1 and Col. 16, Lines 17-27.  Indeed, the identification of the invariant or symmetrical permutations of any input vector by definition guarantees that the outputs of the invariant or symmetrical permutations are identical to that of the input vector.  The verification of an input vector, therefore, verifies each of the invariant and symmetrical permutations of that input vector as well.  This 

Applicant’s remaining arguments regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC D LEE/Primary Examiner, Art Unit 2851